Citation Nr: 0717047	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  02-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for migraine headaches. 

2.  Entitlement to a disability rating in excess of 10 
percent for sinusitis and rhinitis. 

3.  Entitlement to increased disability ratings for 
impingement syndrome of the right shoulder.  

4.  Entitlement to a disability rating in excess of 50 
percent for sleep apnea.

5.  Entitlement to a disability rating in excess of 10 
percent for right elbow epicondylitis. 

6.  Entitlement to a disability rating in excess of 10 
percent for restless leg syndrome involving the right lower 
extremity. 

7.  Entitlement to a disability rating in excess of 10 
percent for restless leg syndrome involving the left lower 
extremity. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975 and from June 1979 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which adjudicated the issues on appeal.  

The issues concerning increased ratings for right elbow 
epicondylitis and restless leg syndrome involving both lower 
extremities are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran's migraine headaches are characterized by 
prostrating attacks averaging one every two months.

2.  The veteran's disability due to sinusitis and rhinitis 
does not require antibiotic treatment and involves at least 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

3.  The veteran's right shoulder impingement syndrome has 
been manifested by abduction between 100 and 180 degrees with 
objective evidence of painful motion. 

4.  The veteran's sleep apnea is not manifested by chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, and the veteran has not required a tracheostomy.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a Diagnostic Code 
8100 (2006).

2.  The criteria for a 30 percent disability rating for 
sinusitis and rhinitis have been met.  38 U.S.C.A. § 1155 
(West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic 
Code 6513 (2006).

3.  The criteria for a 20 percent disability rating (but no 
higher) for right shoulder impingement syndrome have been met 
for the entire period at issue.  38 U.S.C.A.   § 1155 (West 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5201 (2006).

4.  The criteria for a disability rating in excess of 50 
percent for sleep apnea have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 6847 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Migraine Headaches

In a September 1997 rating decision the RO granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for migraine headaches.  In September 2000 
the veteran filed a claim for increased compensation benefits 
for his migraine headaches.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Under Diagnostic Code (DC) 8100, a 10 percent rating is 
assigned for migraine headaches which are characterized by 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  
Lastly, a 50 percent rating may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent rating 
for the veteran's migraines.  At a hearing held in January 
2003, the veteran testified that about once every two months 
he would experience a severe migraine in which would have to 
lay down in a dark room and close his eyes.  

The Board finds that these symptoms constitute a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A similar definition is found in Dorland's 
Illustrated Medical Dictionary (26th ed., 1985), p. 1079, in 
which "prostration" is defined as "extreme exhaustion or 
powerlessness".  

Thus, in light of the veteran's testimony that he experiences 
a prostrating attack due to migraines about once every two 
months, the Board finds that a 10 percent disability rating 
is warranted for the veteran's migraines.  The Board finds 
that the post-service medical record would support, to a 
degree, the veteran's contentions. 

In reaching this decision, the Board finds that a disability 
rating in excess of 10 percent is not warranted for the 
veteran's migraines.  In other words, there is no evidence 
that the veteran experiences prostrating attacks every month.  
The most compelling evidence against a disability rating in 
excess of 10 percent is the veteran's own testimony in which 
he reported prostrating attacks once every two months.  The 
medical evidence also makes no reference to monthly 
prostrating attacks.  A December 2000 VA examination report 
notes the veteran's history of migraines once a month; 
however, the veteran made no reference to prostrating 
attacks.  The Board also reviewed VA outpatient treatment 
records dated from 1999 to 2003, none of which refers to 
prostrating attacks due to migraines.  

In conclusion, the Board finds that the evidence supports a 
10 percent rating for the veteran's migraines, but that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for this disability.  

II.  Sinusitis and Rhinitis

The record shows that the veteran was treated for sinusitis 
in service and underwent a septoplasty in July 1995.  After 
service, in a June 1996 rating decision, the RO granted 
service connection and assigned a 10 percent rating for 
postoperative chronic sinusitis.  

In a September 1997 rating decision the RO also granted 
service connection for rhinitis.  However, the RO assigned a 
single 10 percent rating for the veteran's sinusitis and 
rhinitis rather than assigning a separation rating for each 
diagnosis.  

The Board agrees with that determination, because assigning 
separation ratings for sinusitis and rhinitis would violate 
the rule against pyramiding since both produce the same 
symptoms.  VA regulation provides that rating of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See 38 C.F.R.        § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  

Under DC 6513, a 10 percent rating is assigned for chronic 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  38 
C.F.R. § 4.97, DC 6513.

A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id. 

A 50 percent rating is warranted following radical surgery 
with chronic osteomyelitis or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An incapacitating episode means one that 
requires bed rest and treatment by a physician.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent rating 
for the veteran's sinusitis and rhinitis.  In this regard, 
the evidence strongly suggests that the veteran experiences 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

At his April 2001 VA examination, the veteran reported that 
he was either congested with nasal crusting or had constant 
dripping and postnasal drainage, going from one extreme to 
the other.  He reported sinus headaches approximately twice a 
week.  A physical examination revealed partial turbinate 
obstruction, with the right greater than the left, as well as 
right partial nasal congestion and left total congestion.  
The right nasal passage had mild nasomucosal crusting with 
mucopurulent exudate.  Temple tenderness to palpation was 
present, with the left greater than the right, as well as 
right frontal sinus tenderness to palpation.  

In sum, this report indicates that the veteran was 
experiencing a non-incapacitating episode of sinusitis at the 
time of the examination, as his nasal passages were 
obstructed with crusting.  The veteran also reported that he 
experiences sinus headaches twice a week and that his 
symptoms involving either purulent discharge or crusting were 
present most of the time.  The Board notes that the veteran 
reported similar complaints during his hearing in January 
2003.  

In light of the objective clinical findings along the 
veteran's complaints, the evidence shows that he experiences 
at least six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Although a VA examination report dated in June 
2004 shows that the veteran's sinusitis was asymptomatic at 
that time, it is apparent that he experiences at least six 
episodes per year.  

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 30 percent under DC 6513.  In this regard, the 
VA examination reports as well as the VA outpatient treatment 
records make no reference to chronic osteomyelitis since the 
veteran's surgery in 1995.  Moreover, the finding in the June 
2004 VA examination report that there was no current evidence 
of sinusitis precludes a finding of near constant sinusitis, 
as required for a 50 percent rating under DC 6513.  

Lastly, the Board notes that a disability rating in excess of 
30 percent is not available under DC 6522, for allergic or 
vasomotor rhinitis.  38 C.F.R. § 4.97, DC 6522 (2006).

In conclusion, the Board finds that the evidence supports a 
30 percent rating for the veteran's disability due to 
sinusitis and rhinitis, but that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent.  

III.  Impingement Syndrome of the Right Shoulder

In October 1998 the RO granted service connection and 
assigned a 10 percent disability rating for impingement 
syndrome of the right shoulder.  In September 2000 the 
veteran filed a claim for increased compensation benefits.  

The May 2001 rating decision on appeal initially denied the 
veteran's claim and continued to 10 percent rating.  During 
the course of the appeal, however, the veteran underwent 
surgery on his right shoulder.  Thereafter, the RO issued 
rating decisions in which is assigned a 20 percent rating 
from April 16, 2002; a temporary 100 rating for a period of 
convalescence following surgery from August 27, 2002 to 
January 31, 2003; a 10 percent rating from February 1, 2003, 
to March 4, 2004 following the termination of the 
convalescent period; and a 20 percent rating since March 5, 
2004.  

The Board must therefore adjudicate the following issues: (1) 
entitlement to a disability rating in excess of 10 percent 
prior April 16, 2002; (2) entitlement to a disability rating 
in excess of 20 percent from April 16, 2002, to August 27, 
2003; (3) entitlement to a disability rating in excess of 10 
percent from February 1, 2003, to March 4, 2004, and (4) 
entitlement to a disability rating in excess of 20 percent 
since March 5, 2004.  

The RO rated the veteran's right shoulder impingement 
syndrome under DC 5203, for dislocation of the clavicle or 
scapula.  However, since the Board finds that the veteran's 
right shoulder disability warrants a 20 percent rating under 
DC 5201 (limitation of motion of the arm) during the entire 
period at issue, and since 20 percent is the maximum rating 
provided under DC 5203, the Board need only consider DC 5201.  
See 38 C.F.R. § 4.71a, DCs 5210, 5203.  

The record shows that the veteran is right hand dominant.  
Under DC 5201, a 20 percent rating is assigned where motion 
of either arm is limited to the shoulder level.  A 30 percent 
rating requires that motion of the major arm be limited to 
midway between the side and shoulder level, and a 40 percent 
rating requires limitation of motion of the major arm to 25 
degrees from the side.  See 38 C.F.R.    § 4.71a, DC 5201.

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's right shoulder impingement 
syndrome meets the criteria for a 20 percent rating for the 
period prior April 16, 2002, as well as for the period from 
February 1, 2003, to March 4, 2004.  

As noted, a 20 percent rating under DC 5201 requires 
limitation of motion of the arm at shoulder level, which is 
essentially 90 degrees of abduction.  The Board notes that 
the veteran's right arm has consistently demonstrated 
abduction greater than 90 degrees during both periods in 
which a 10 percent rating was assigned.  During the first 
period (prior to April 16, 2002) the veteran's right arm 
demonstrated full range of motion when examined in December 
2000, and 120 degrees when examined in May 2001.  During the 
second period (from February 1, 2003, to March 4, 2004) his 
right arm demonstrated 100 degrees of abduction when examined 
in June 2004.  Based on these measurements alone it does not 
appear that the veteran's right shoulder disability meets the 
criteria for a 20 percent rating under DC 5201 during either 
period.

In addition to the criteria listed at DC 5201, however, the 
Board must also consider whether a higher disability rating 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
notes that the examination reports dated in December 2000 and 
June 2004 note the veteran's complaints of pain and popping 
in the right shoulder joint on motion.  

Therefore, with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that a 20 percent rating is 
warranted for the veteran's right shoulder impingement 
syndrome for the period prior to April 16, 2002, as well as 
for the period from February 1, 2003, to March 4, 2004.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

The Board also finds that the preponderance of the evidence 
is against a disability rating in excess of 20 percent for 
the veteran's right shoulder impingement syndrome at any time 
(except for the temporary 100 percent rating assigned from 
August 27, 2002, to January 31, 2003).  A 30 percent rating 
under DC 5201 requires that motion of the major arm be 
limited to midway between the side and shoulder level, which 
is essentially 45 degrees of abduction.  Such limited motion 
has not been shown in this case, even with consideration of 
the veteran's complaints of pain.  

The Board reviewed the VA examination reports dated in 
December 2000 and June 2004, as well as numerous VA 
outpatient treatment records, none of which show that the 
veteran's right arm was limited to 45 degrees of abduction.  
As already noted, the right arm demonstrated full abduction 
in December 2000, 120 degrees of abduction in June 2001, and 
100 degrees of abduction in June 2004.  Indeed, the June 2004 
VA examination report notes that his right shoulder had pain-
free motion from zero to 70 degrees of abduction.  In short, 
the medical evidence provides highly probative evidence 
against the veteran's claim for a disability rating in excess 
of 20 percent for his right shoulder impingement syndrome. 

In conclusion, the Board finds that the veteran's right 
shoulder impingement syndrome meets the criteria for a 20 
percent rating for the period prior to April 16, 2002, as 
well as for the period from February 1, 2003, to March 4, 
2004.  However, the preponderance of the evidence is against 
a disability rating in excess of 20 percent at any time since 
the veteran filed his claim for increased compensation 
benefits. 

IV.  Sleep Apnea

The RO issued a June 1996 rating decision in which it granted 
service connection for sleep apnea with restless leg 
syndrome.  This disability was eventually assigned a single 
50 percent rating.  In a September 2004 rating decision, 
however, the RO determined that it had committed clear and 
unmistakable error by evaluating sleep apnea and restless leg 
syndrome together as a single disability.  As a result, the 
RO continued the 50 percent rating for the veteran's sleep 
apnea and assigned separate 10 percent ratings for each lower 
extremity due to restless leg syndrome.  The Board will now 
adjudicate the issue of entitlement to a disability rating in 
excess of 50 percent for the veteran's sleep apnea. 

The veteran's sleep apnea has been rated as 50 percent 
disabling under DC 6847.  Under this code, a 50 percent 
rating requires the use of a breathing assistance device such 
as continuous airway pressure (CPAP) machine.  The next 
higher available rating of 100 percent is warranted when 
there is chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or if a tracheostomy is required.  
See 38 C.F.R. § 4.97, DC 6847.

After reviewing the record, the Board finds that the 
veteran's sleep apnea does not meet the criteria for a 100 
percent disability rating under DC 6847.  The Board has 
reviewed several VA examination reports as well as numerous 
VA treatment records, none of which shows any evidence of 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or that the veteran has ever undergone a 
tracheostomy.  Indeed, the veteran never mentioned 
respiratory failure or a tracheostomy during his hearing in 
January 2003.  In short, the clinical records as well as the 
veteran's own statements provide no basis to assign a 100 
percent rating under DC 6847. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 50 percent for sleep apnea.  
Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied. 

V.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of his service-
connected disabilities involving his migraines, sinusitis and 
rhinitis, right shoulder impingement syndrome, and sleep 
apnea.  Based a review of the record, the Board finds that 
these examinations appear adequate for rating purposes, as 
they report findings addressed in the applicable rating 
criteria.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

A 10 percent disability rating for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

A 30 percent disability rating for sinusitis and rhinitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

A 20 percent disability rating for right shoulder impingement 
syndrome is granted for the period prior to April 16, 2002, 
as well as for the period from February 1, 2003, to March 4, 
2004, subject to the laws and regulations governing the 
payment of monetary benefits.

A disability rating in excess of 20 percent for right 
shoulder impingement syndrome is denied.

A disability rating in excess of 50 percent for sleep apnea 
is denied. 


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's increased rating claims for 
his service-connected right elbow epicondylitis as well as 
his service-connected restless leg syndrome involving both 
lower extremities.  

The veteran has indicated that his right elbow disability has 
worsened.  However, this disability has not been examined 
since December 2000.  Moreover, this examination report makes 
no reference to extension of the veteran's right forearm, 
which may provide a basis for a higher disability rating.  
See 38 C.F.R. § 4.71a, DC 5207 (2006).  Thus, the veteran 
should be afforded another VA examination to determine the 
nature and severity of his right elbow epicondylitis.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also Massey v. 
Brown, 7 Vet. App. 204 (1994) (an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria).

The Board also finds that the veteran has not been afforded 
an examination to determine the severity of his restless leg 
syndrome involving both lower extremities.  Therefore, a VA 
neurological examination should also be scheduled.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his service-connected 
right elbow epicondylitis.  The 
examination should include a complete 
test of the range of motion of the right 
elbow, documented in degrees.  The 
examiner should also answer the following 
questions: (a) whether the right elbow 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his service-connected 
restless leg syndrome involving both 
lower extremities.  All studies, tests, 
and evaluations deemed necessary should 
be performed.  The examiner should list 
all manifestation of the veteran's 
restless leg syndrome.  In particular, 
the examiner should state whether the 
veteran's right and left lower 
extremities are manifested by moderate, 
moderately severe, or severe (with marked 
musculature atrophy) incomplete 
paralysis; or whether either lower 
extremity is manifested by complete 
paralysis (foot angles and drops, no 
active movement possible of muscles below 
the knee, flexion weakness or - very 
rarely - lost).

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


